Petition for Writ of Mandamus Denied and
Memorandum Opinion filed January 20, 2010
 
In
The
Fourteenth
Court of Appeals

NO. 14-10-00045-CV

 
In Re David Buren Wilson,
Relator

 

ORIGINAL
PROCEEDING

WRIT OF MANDAMUS

MEMORANDUM
 OPINION
On January 15, 2010, relator David Buren Wilson filed
a petition for writ of mandamus in this Court.  See Tex. Elec. Code Ann.
§273.061 (Vernon 2003); see also Tex. R. App. P. 52.  In the petition,
relator asks that he be declared an eligible candidate for a place on the March
2, 2010 Democratic Party General Primary Election Ballot for the office of
Harris County Commissioner Court Precinct No. 4.  
This matter involves disputed fact issues that cannot
be resolved in a mandamus proceeding.  In re Angelini, 181 S.W.3d 558,
559 (Tex. 2006) (orig. proceeding).  These fact issues must be addressed in
accordance with procedures set forth in In re Gamble, 71 S.W.3d 313 
(Tex. 2002) (orig. proceeding).  See also Tex. Elec. Code Ann. § 273.081
(Vernon 2003). 
Relator has not established his entitlement to the
extraordinary relief of a writ of mandamus.  Accordingly, we deny relator’s
petition for writ of mandamus.  
 
                                                                                    PER
CURIAM
 
 
 
Panel consists of Chief Justice Hedges and Justices Seymore
and Boyce.